Citation Nr: 1646579	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-12 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In April 2016 the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  Following the hearing the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The claim for entitlement to service connection for bilateral hearing loss is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Tinnitus is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  For the reasons explained below, the application to reopen the claim for entitlement to service connection for asthma and the claim of entitlement to service connection for tinnitus, the only claims herein decided, are being granted, and discussion of the VCAA with regard to this matter is therefore unnecessary.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he developed tinnitus due to excessive noise exposure during the performance of his duties in service.  Specifically, in statements in support of his claim and at his April 2016 personal hearing, the Veteran reported in noise from the use pneumatic hammers inside small rooms to chip paint aboard a Navy vessel.  The sound was so loud it was painful.  The Veteran also related one incident of excessive noise from sonar testing conducted by a nearby submarine.  Reportedly the noise caused pain and ringing in his ears.  Additionally, he reported firing cannons frequently.  He denied use of hearing protection in service.  The Veteran has consistently reported onset of tinnitus in service.  He has denied occupational noise exposure, although he endorsed  recreational noise exposure from hunting and shooting.  

The service treatment records in December 1968 documented an incident of mild otitis externa of the left ear with no rupture.  The service treatment records do not document any complaints consistent with tinnitus.  The RO conceded in-service acoustic trauma.  

After service, private treatment records after July 2009 documented treatment for otitis externa and noted tinnitus.  The Veteran reported a history of extensive military exposure and extensive noise exposure from hunting.  Reportedly, he was a right handed shooter.

On VA audio examination in December 2009 the Veteran reported constant bilateral ringing in his ears since military service, worse in the left ear than the right.  The examiner diagnosed constant bilateral tinnitus.  The examiner stated that she was unable to determine whether the Veteran's tinnitus was at least as likely as not due to his in-service noise exposure without resorting to speculation.
 
In a medical opinion statement dated in April 2016, a doctor of internal medicine checked the box indicating that the Veteran's tinnitus was at least as likely as not caused by or the result of noise trauma.  The physician stated that the opinion was based on a history of noise exposure in the military along with the Veteran's report of onset of tinnitus in service.  The physician indicated that it seemed reasonable that this was the onset of damage to the Veteran's hearing.  The physician reported having reviewed service and post-service treatment records.  

The Veteran is competent to state that his tinnitus began in service, because tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) citing Caluza v. Brown, 7 Vet. App. 498, 504 (1995) (where determinative issue does not require medical expertise, lay evidence may suffice by itself).  

Moreover, the Board finds the Veteran's assertions that his tinnitus began during  service as a result of excessive noise exposure therein, and that it has continued since, to be credible.  Significantly, there is no competent evidence of record that contradicts the claim.  In fact, in a medical statement in April 2016, a physician  attributed the Veteran's tinnitus to service.  

In sum, there is a current diagnosis of tinnitus, evidence of in-service acoustic trauma, testimony from the Veteran regarding onset of tinnitus in service associated with in-service noise exposure, and competent medical evidence that supports the claim.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence creates a nexus between the Veteran's current tinnitus and active service.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that the Veteran's claim of service connection for hearing loss must be remanded for additional development. 

The Veteran has competently reported several instances of excessive noise exposure during service while aboard a Navy vessel, to include during the performance of his duties that required use of pneumatic hammers to chip paint, noise from sonar testing conducted by a nearby submarine, and cannon fire noise.  The Board finds that the Veteran's lay account of having been exposed to military noise is both competent and credible.  

Prior to November 1967, service departments consistently used ASA units to record pure tone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.  For purposes of comparison between the service audiometric data and more recent VA audiometric data, VA must convert the ASA measurements recorded in service to the comparable ISO (ANSI) measurements.

After converting the units from ASA units to ISO, the Veteran's September 1965 enlistment audiogram results showed auditory thresholds at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz in the right ear were 20, 15,15, 15, and 10, and; in the left ear were 20, 15, 15, 15, and 15 and the ears were normal upon clinical evaluation.  The service treatment records in December 1968 documented an incident of mild otitis externa of the left ear with no rupture.  The Veteran was not shown to have a hearing loss disability during service, however, there is no record showing that the Veteran's hearing was tested on separation from service.   

After service, private treatment records starting in July 2009 show the Veteran was treated for right ear otitis externa.  Private audiogram revealed mild to severe sensorineural hearing loss in the left ear and moderate to moderately severe mixed hearing loss in the right.  The Veteran endorsed extensive military noise exposure, as well as recreationally from hunting.

On VA examination in December 2009, the Veteran reported that he first noticed hearing loss approximately 10 years earlier.  The Veteran related in-service excessive noise exposure without the use of hearing protection, as well as recreationally from hunting, with use of hearing protection.  The examiner noted that the Veteran was treated for otitis externa in service, but noted that the status of the Veteran's hearing at separation from active duty was unknown.  The puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hertz were 35, 30, 35, and 45 in the right ear; and in the left ear were 15, 60, 75, and 80.  Speech discrimination was 92 percent in the right ear and 48 in the left ear.  The examiner noted that the Veteran's right ear hearing loss was mild and fairly flat in configuration which was not typical of hearing loss due to noise exposure.  Conversely, the left ear configuration was consistent with hearing loss due to noise exposure.  The examiner indicated that she would not expect the amount of asymmetry in the hearing loss (left much worse than right) given the type of noise exposure described by the Veteran.  Since there was no objective evidence of the presence or absence of high frequency hearing loss at separation from service and the Veteran reported onset of hearing loss approximately 10 years earlier, the examiner indicated that she was unable to determine whether the Veteran's hearing loss was at least as likely as not due to his in-service noise exposure without resorting to speculation.  

An examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase 'without resort to speculation' should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer).  As the examiner did not provide adequate reason why an opinion could not be rendered without resorting to speculation, it cannot serve as the basis of a denial of entitlement to service connection benefits.

In support of his claim, the Veteran submitted a medical opinion statement dated in April 2016, wherein a doctor of internal medicine checked the box indicating that the Veteran's hearing loss was at least as likely as not caused by or the result of noise trauma.  The physician stated that the opinion was based on a history of noise exposure in the military with gradual onset of hearing loss thereafter and opined that it seemed reasonable that this was the onset of damage to the Veteran's hearing.   
The April 2016 opinion report is not accompanied by adequate rationale and, therefore, is insufficient reason or basis to grant this claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
After reviewing both opinions, the Board believes an open medical question remains as to whether this Veteran's hearing loss disability is related to service.  On remand, a new audiological examination and opinion should be obtained.  Relevant ongoing VA medical records should also be obtained

Accordingly, the case is REMANDED for the following action:

1.  Request the Appellant identify all medical providers, both VA and private, from whom he has received treatment for hearing loss.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Appellant should be notified of such.

2.  Obtain relevant VA medical records, if any, not already in the claims file. 

3.  After the above development is completed, schedule the Veteran for a VA audiological examination with a different examiner than the one who conducted the December 2009 VA examination, if possible, to determine
whether the Veteran's hearing loss is associated with acoustic trauma in service.  The examiner must review the claims file and must note that review in the report, including the December 2009 VA audiological examination report.  A complete history of symptoms should be elicited from the Veteran.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner must consider statements from the Veteran regarding the onset and continuity of symptomatology.  The examiner should note that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim and should consider the Veteran's reports and lay statements.  The examiner must provide the following opinions:

Please determine whether it is at least as likely as not (50 percent or greater probability) that right and/or left ear hearing loss had its onset in service or is otherwise related to any incident of service, to include conceded noise exposure aboard a Navy vessel during service.  If there is another likely etiology for any hearing loss in either ear, that should be stated.  

All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


